Title: Joseph C. Cabell to Thomas Jefferson, 31 March 1818
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


                    
                        Dear Sir,
                        Mrs Tinsley’s
31 March. 1818.
                    
                    I forgot to leave with you, as I intended, a little book, called the Oxford & Cambridge Guide. It may be acceptable to you at the present Crisis. I will thank you for the return of it, when I come up in May, as I shall wish to look over it in the summer. I send it by the stage Driver.
                    
                        I am, Dr Sir, very truly yours
                        Joseph C. Cabell
                    
                